Citation Nr: 0030151	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
diabetic coronary artery disease and diabetic heart disease 
occlusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  
His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

The claim presently before the Board involves a pending 
request for a personal hearing.  The veteran first requested 
a hearing before a Veterans Law Judge sitting in Chicago by 
correspondence received in March 1999.  (His written 
statement, which was on VA Form 9, Appeal to the Board of 
Veterans' Appeals, was accepted at that time as a notice of 
disagreement.)  In June 1999, after a different claim had 
been granted, he again requested a Travel Board hearing, on 
VA Form 9, this time specifically regarding the claim for 
diabetes mellitus with diabetic coronary artery disease and 
diabetic heart disease occlusion.  In July 1999, the RO sent 
the veteran a letter acknowledging the request.  An internal 
RO document, which the Board finds to be ambiguous, indicates 
that the RO telephoned either the veteran or his 
representative concerning the request and that the veteran no 
longer wanted a hearing.  A letter sent by the RO to the 
veteran in October 1999 stated:

Due to regulations enforced by the Board 
of Veterans' Appeals it is necessary for 
you to withdraw your request in writing.  
Failure to do this will result in your 
case being remanded back to the Regional 
Office.  This will delay a decision on 
your appeal.

The claim was then sent to the Board without a response from 
the veteran.  Although the record includes a statement by RO 
personnel that the veteran no longer wanted a hearing, there 
is no written document to that effect from the veteran in the 
claims file. According to 38 C.F.R. § 20.704(e) (2000), a 
"request for a 

hearing may not be withdrawn without the consent of the 
appellant."  In this case, it is unclear whether the veteran 
consented to a withdrawal of his request for a hearing before 
a Veterans Law Judge.  The Board, therefore, finds that the 
case must be remanded to the RO to schedule such a hearing.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law: provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; provides for VA to arrange for a medical examination 
and opinion in certain circumstances; and requires VA to 
notify the claimant of efforts to obtain certain types of 
records or records identified by the claimant, in certain 
circumstances.  While this case is in remand status, the RO 
should consider whether the statute requires any action in 
this case.  Specifically, the RO should consider whether the 
new law requires that the veteran be scheduled for a medical 
examination and that an opinion as to the likely time of 
onset of diabetes and associated disorders be obtained.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran to 
appear at a personal hearing before a 
Veterans Law Judge at the RO. After the 
hearing is held, or if the veteran does 
not appear and does not request 
rescheduling of the hearing in accordance 
with applicable regulations, the RO 
should return the case to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. 

West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



